Citation Nr: 1707467	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Veteran was provided with a VA audiologic examination in October 2013.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the Veteran must be provided another audiologic examination, to properly asses the current level of his hearing disability.
With regard to the Veteran's claims for service connection for a right shoulder disability and service connection for a left shoulder disability, his VA treatment records note treatment for complaints of left shoulder arthralgia and a history of a right shoulder rotator cuff tear.

The Veteran was afforded a VA shoulder examination in December 2013.  The examiner noted the Veteran's diagnosis of "s/p bilateral [rotator cuff] RTC surgery of shoulders residuals (incomplete range of motion)."  The Veteran reported a history of a right rotator cuff repair surgery in 1999 and a left shoulder surgery in 2011.  The examiner also noted that there is evidence of degenerative or traumatic arthritis in the Veteran's right shoulder.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's bilateral shoulder disability was incurred in or caused by his claimed constant carrying of heavy loads on his shoulders and back during his military service.  The examiner determined that it was less likely than not that the Veteran's bilateral shoulder condition was incurred in or caused by the claimed in-service injury, event or illness.  In issuing his negative opinion, the examiner stated that the service treatment records were "silent for a bilateral shoulder condition which could correlate with present findings; the Veteran provided verbal statement of construction occupational activities after separation that could promote the development of the present shoulder condition."  The Board finds that this opinion is inadequate because the examiner relied upon the lack of treatment in service to form the basis of his opinion, and did not specifically address the Veteran's contentions that his in-service duties which included constantly carrying heavy loads caused his shoulder disabilities.  Therefore, the Veteran should be afforded a new VA examination and an opinion should be provided that thoroughly addresses the etiology of the Veteran's right and left shoulder disabilities.  

Additionally, the electronic file presently contains one private medical report from a physician, Dr. O.  In her report, dated January 2013, Dr. O. states that the Veteran's hearing disability causes him to have difficulty understanding what people are saying to him.  With regard to the Veteran's claimed bilateral shoulder disabilities, Dr. O. noted that the Veteran experiences limited range of motion and pain in his shoulders.  Dr. O. further noted that he underwent a surgery on his right shoulder in 1999 and a surgery on his left shoulder in 2012.  A review of the electronic file reveals there are no other records from Dr. O. or from any other private medical provider associated with the claims file.  Notably, no records pertaining to the Veteran's shoulder surgeries have been associated with the claims file.  On remand, the Veteran should be afforded an opportunity to identify any outstanding private medical treatment records related to the conditions on appeal.

Finally, the electronic file presently contains VA treatment records dated through December 2013.  On remand, any post-December 2013 VA treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include but not limited to, any records from VAMC San Juan from December 2013 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.  

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, to include, but not limited to, any treatment records from Dr. O, and any treatment records relating to his 1999 right shoulder surgery, his 2012 left shoulder surgery and his hearing disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After completing the above development, schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected hearing loss.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

4.  After completing the development specified in items 1 and 2, schedule the Veteran for a VA shoulder examination.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of each shoulder diagnosed on examination.

The examiner should provide opinions as to the following:

a) Whether any right shoulder disability, to include arthritis, is at least as likely as not (50 percent probability or greater) causally related to service.

b) Whether any left shoulder disability, to include arthritis, is at least as likely as not (50 percent probability or greater) causally related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





